DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding members” in claim 1 and “heating device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masui et al. (US Patent 5,759,594).
Regarding Claim 1:  Masui et al. disclose a thermoforming assembly for shaping sheet-form thermoplastics materials ((70), col. 6 line 56-col. 7 line 12) into relief, the assembly comprising: a lower mold part (bottom apparatus pieces) having a base and has a male part extending as a projection up from the base (Figures 4 and 5 (male part not numbered but shown clearly in the figures)).and an upper mold part (upper apparatus pieces), the two mold parts being translationally mobile relative to one another in a vertical direction between an open position in which the two mold parts are separated from one another and a closed position in which the two mold parts are engaged, with one of the mold parts inside the other of the mold parts; holding members (44) configured to hold a sheet of softened thermoplastics material (70, col. 9 lines 20-23) in a substantially horizontal mean plane Pm between the two mold parts when the two mold parts are not in the closed position; the holding members comprise a plurality of upstanding mobile rods mounted in the lower mold part and having the ability to move vertically in the lower mold part, the mobile rods extending to project from the lower mold part toward the upper mold part when the mold parts are in the open position, to hold the sheet of softened thermoplastics material in the substantially horizontal mean plane Pm which is substantially the same as the highest section of the first mold (thus tangential to the extreme end of the male part of the mold. (Figures 4 and 5 and col. 5 lines 23-26).
Regarding Claim 2: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. further disclose the mobile rods of the plurality of mobile rods are spaced apart in the lower mold part (Figure 4).
Regarding Claim 3: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. further disclose wherein the mobile rods extend substantially vertically from the lower mold part in a direction toward the upper mold part (Figure 4).
Regarding Claim 4: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. further disclose wherein the mobile rods are configured and operable to retract into the lower mold part when the two mold parts engage one inside the other (Figure 5).
Regarding Claim 5: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. further disclose each mobile rod has a free end extending toward the upper mold part, and the free ends of the mobile rods are located and operable to define the mean plane when the mobile rods are extended as projections from the lower mold part (Figure 4).
Regarding Claim 9: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. further disclose the upper mold part has an impression and the male part is configured to extend into the impression when the two mold parts engage one inside the other (Figures 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US Patent 5,759,594).
Regarding Claim 6: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. fail to disclose wherein the free ends of the mobile rods are each shaped to a point however the mold of Masui et al. comprises a cutting blade configured to cut the excess plastic material (Figure 4 and 5).  Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to provide a pointed sharp edge on the sheet holders to enable them to trip excess plastic from the edges of the molded product when the mold was closed.
Regarding Claim 10: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. further disclose a heating device configured for heating the sheet of thermoplastics material (preheating the thermoplastic resin sheet (col. 9 lines 24-65). While Masui et al. do not specifically disclose the heating device is situated near the two mold parts, they do disclose that the preheating step should be done immediately before the forming step (col. 9 lines 53-56) and therefore it would make sense to arrange the heating device nearby the forming device.
Regarding Claim 13:  Masui et al. disclose the invention as described above in the rejection of Claim 1.  Masui et al. fail to disclose that the ends of the rods are no wider than the body of the mobile rod.  However such matters are merely a change is size.  Absent a showing of unexpected results changes in shape and size are rarely patentable. (See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US Patent 5,759,594) as applied to claim 1 above, and further in view of Ishige et al. (US Patent 4,946,552).
Regarding Claims 11 and 12: Masui et al. disclose the invention as described above in the rejection of claim 1.  Masui et al. fail to disclose the apparatus further comprising grippers, comprising needles configured to engage the sheet, disposed at the sheet and there configured to transfer the sheet of softened thermoplastics material from the heating device toward the two mold parts.  However Masui et al. disclose transferring the thermoplastic sheet from the heating device (heating furnace) to the mold but do not describe the means for doing so.  However Ishige et al. also in the art of thermoplastic sheet forming disclose a transfer apparatus comprising needles which is used to transfer thermoplastic sheets.  Given those teachings and absent a showing of unexpected results, a person having ordinary skill in the art at the time of invention would have found it obvious to transfer the sheet using any known means of transfer such as the .
Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that the rod of Masui et al. do not hold the sheet tangentially in the plane Pm to the extreme end of the male mold.  That is found unpersuasive as described above in the rejection.  Masui et al. clearly disclose such holding of the sheet.
Applicant further argues that enlarged ends of the pin/rods would prevent the rods from fully withdrawing into the mold.  While the Examiner does not believe such limitation to be patentable, such limitation is not claimed and therefore the argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J GRUN/Primary Examiner, Art Unit 1744